Howell, J.
The plaintiffs, as taxpayers in the parish of St. Charles, set out the extravagant and wasteful administration of the financial affairs of said parish by the police jury, and their illegal issue of parish warrants and certificates of indebtedness in negotiable form, and prayed to injoin the police jury, the parish tax collector arid treasurer from paying the said warrants or receiving them in payment of parish taxes, but failed to allege or show the amount of their interest as taxpayers in the matters involved, and hence the motion to dismiss this appeal for want of jurisdiction must prevail.
*674The simple allegation that the acts complained of will cause the plaintiffs damage to the amount of more than five hundred dollars, does not show such interest as to give this court jurisdiction.
The questions and interests involved are doubtless of vast and serious importance to the inhabitants of St. Charles parish and the public generally; but howsoever disposed we may be to grant relief in such cases, the parties who appeal to the judiciary department must show in some way that the matter involved as to themselves will give jurisdiction of their demand to the tribunal to which they apply for relief. Our jurisdiction, as fixed by the constitution, not appearing from the record before us, we are not authorized to pass on the issues presented.
It is therefore ordered that this appeal be dismissed at costs of appellants.